BY THE COURT.
Epitomized Opinion
Published Only in Ohio Law Abstract
Applications for rehearing as to the right of the Ohio courts to charge Williams as the executrix of the estate of Johnson with the sum of $3,500 received by her for real estate in Pennsylvania-, sold as devisee under the provisions of the will. It was claimed that she was chargeable with said amount because she had sold the real estate within one year after the death of the testatrix and brought ■ the proceeds into Ohio, and because the one year statute of Pennsylvania was not a statute of limitations as against the heir or devisee. The court held:
1. The Pennsylvania courts have held the statute one of limitation and Ohio courts should follow Pennsylvania courts as to this, but the executrix is chargeable with the amount of said real estate because she sold said real estate within one year and became chargeable therewith as executrix in Ohio.